Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JEFFREY D. WILFORD on 05/27/2021.

The claims should be amended as follows:

Claim 1 should be amended as follow:
Claim 1 (Currently Amended):  A system for determining a position of a medical device
relative to a plurality of diaphragmatic attachment layers of a patient, the system comprising:
the medical device comprising:
an elongate body defining a proximal end and a distal end configured to advance through the plurality of diaphragmatic attachment layers 
at least one pressure sensor, wherein the at least one pressure sensor is configured to sense a pressure during a medical procedure to advance the elongate body through the plurality of diaphragmatic attachment layers of the patient into an anterior mediastinum, the sensed pressure being at least one of a pressure within the elongate body or at the distal end of the elongate body; and


receive, from the at least one pressure sensor, a signal corresponding to the pressure at each of a plurality of time points during the medical procedure;
determine, for each of the plurality of time points, a corresponding amplitude value of the signal;
determine a difference between two amplitude values of the signal; determine an amplitude oscillation status of the signal, the amplitude oscillation status being associated with respiratory cycles of the patient;
determine, based on the difference between the two amplitude values and the amplitude oscillation status, a position of the distal end of the elongate body relative to individual attachment layers of the plurality of diaphragmatic attachment layers; and
provide, via a user interface, an indication of the position of the distal end of the elongate body relative to the individual attachment layers of the plurality of diaphragmatic attachment layers.

Claim 20 should be amended as follow:
Claim 20 (Currently Amended):  A method for determining a position of a medical device relative to a plurality of diaphragmatic attachment layers of a patient, the medical device comprising:
an elongate body defining a proximal end and a distal end configured to advance through the plurality of diaphragmatic attachment layers 


receiving, from the at least one pressure sensor, a signal corresponding to the pressure at each of a plurality of time points during the medical procedure;
determining, for each of the plurality of time points, a corresponding amplitude value of the signal;
determining a difference between two amplitude values of the signal; determining an amplitude oscillation status of the signal, the amplitude oscillation status being associated with respiratory cycles of the patient;
determining, based on the difference between the two amplitude values and the amplitude oscillation status, a position of the distal end of the elongate body relative to individual attachment layers of the plurality of diaphragmatic attachment layers; and
providing, via a user interface, an indication of the position of the distal end of the elongate body relative to the individual attachment layers of the plurality of diaphragmatic attachment layers.

Claim 41 should be amended as follow:
Claim 41 (Currently Amended):  A medical device comprising:


at least one pressure sensor, wherein the at least one pressure sensor is configured to sense a pressure during a medical procedure to advance the elongate body through a plurality of diaphragmatic attachment layers of a patient and transmit to processing circuitry, at each of a plurality of time points during the medical procedure, a signal corresponding to the pressure, wherein a difference between two values of the signal and an amplitude oscillation status of the signal is associated with a position of the distal end of the elongate body relative to individual attachment layers of the plurality of diaphragmatic attachment layers.

Allowable Subject Matter
Claims 1-13, 15-34 and 36-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Mahapatra et al (US 2012/0330184) teaches a system for determining a position of a medical device relative to a plurality of organs of a patient, the system comprising: an elongate body defining configured to advance through the plurality of organs; and at least one pressure sensor configured to sense a pressure during a medical procedure within the elongate body or at the distal end of the elongate body to advance the elongate body through the plurality of organs; and processing circuitry configured to: determine, for each of a plurality of time points, a corresponding amplitude value of the signal; determine a difference between two amplitude values of 
The prior art does not teach, disclose and/or fairly suggest the elongate body is configured to advance through the plurality of diaphragmatic attachment layers of the patient into an anterior mediastinum; determining, based on a difference between the two amplitude values and the amplitude oscillation status being associated with respiratory cycles of the patinet, a position of the distal end of the elongate body relative to individual attachment layers of the plurality of diaphragmatic attachment layers; and
providing, via a user interface, an indication of the position of the distal end of the elongate body relative to the individual attachment layers of the plurality of diaphragmatic attachment layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791